18-10509-shl           Doc 1015    Filed 08/19/19     Entered 08/19/19 10:58:42           Main Document
                                                    Pg 1 of 4


 JENNER & BLOCK LLP
 Marc Hankin
 Carl Wedoff
 919 Third Avenue
 New York, New York 10022
 (212) 891-1600

 Angela Allen (admitted pro hac vice)
 353 North Clark Street
 Chicago, Illinois 60654
 (312) 222-9350

 Counsel for the Chapter 11 Trustee

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


     In re:                                                    Chapter 11

     FIRESTAR DIAMOND, INC., et al.                            No. 18-10509 (SHL)

                             Debtors.1                         (Jointly Administered)


                               NOTICE OF AGENDA OF MATTERS
                            SCHEDULED FOR AUGUST 22, 2019 HEARING

Date:                    Thursday, August 22, 2019 at 11:00 a.m. Eastern Time

Location:                United States Bankruptcy Court for the Southern District of New York
                         Alexander Hamilton U.S. Custom House, Courtroom 701
                         One Bowling Green
                         New York, New York 10004

                                          CHAPTER 11 CASE

              1.   PLUMB CLUB SETTLEMENT MOTION

                       Chapter 11 Trustee’s Motion For An Order Approving Settlement With The Plumb
                        Club Association, Inc. [Dkt. 993]

                       Responses Received: None.


 1 The Debtors in these jointly administered chapter 11 cases and the last four digits of each Debtor’s
 federal tax identification number are: (i) Firestar Diamond, Inc. (2729); (ii) Old AJ, Inc., f/k/a A. Jaffe,
 Inc. (4756); and (iii) Fantasy, Inc. (1673).
18-10509-shl       Doc 1015    Filed 08/19/19     Entered 08/19/19 10:58:42          Main Document
                                                Pg 2 of 4


                   Status: This matter is going forward.

       2.      PLUMB CLUB CLAIM OBJECTION

                   Trustee’s Objection to Filed Claim of The Plumb Club Association, Inc. [Dkt. 879]

                   Responses Received: None.

                   Status: This matter is going forward.

       3.      GRIFFIN SETTLEMENT MOTION

                   Chapter 11 Trustee’s Motion For An Order Approving Settlement With Griffin
                    Jewellery Designs Inc. [Dkt. 994]

                   Responses Received: None.

                   Status: This matter is going forward.

       4.      SUPPLEMENTAL WHITLEY PENN EMPLOYMENT APPLICATION

                   Chapter 11 Trustee’s Application for an Order Approving Expansion of Employment
                    of Whitley Penn LLP as Accountant Nunc Pro Tunc as of July 22, 2019 [Dkt. 1002]

                   Responses Received: Informal comments from the U.S. Trustee, which will be
                    incorporated into a revised proposed order.

                   Status: This matter is going forward.

       5.      ADMINISTRATIVE CLAIM BAR DATE MOTION

                   Chapter 11 Trustee’s Motion for Entry of Order Establishing Deadlines for Filing
                    Administrative Proofs of Claim and Procedures Relating Thereto and Approving
                    Form and Manner of Notice Thereof [Dkt. 992]

                   Responses Received: None.

                   Status: This matter is going forward.


                                ADVERSARY PROCEEDINGS

       6.      PRE-TRIAL CONFERENCE  LEVIN V. FIRESTAR INTERNATIONAL PVT.
               LTD., ET AL., ADV. PROC. NO. 19-1002

                    Related Documents:

                    A. Complaint [Adv. No. 19-1002, Dkt. 1]



                                                   2
18-10509-shl   Doc 1015       Filed 08/19/19     Entered 08/19/19 10:58:42        Main Document
                                               Pg 3 of 4


                   B. Order (I) Authorizing Email Service, (II) Setting Foreign Defendants’ Time to
                      Respond to the Complaint; and (III) Adjourning the Pretrial Conference [Adv.
                      No. 19-1002, Dkt. 6]

                   C. Answer [Adv. No. 19-1002, Dkt. 11]

                  Status: This matter is going forward.

       7.      PRE-TRIAL CONFERENCE  LEVIN V. MODI, ET AL., ADV. PROC. NO.
               19-1102

                  Related Documents:

                   A. Complaint [Adv. No. 19-1102, Dkt. 1]

                   B. Order Signed On 4/18/2019, Setting Foreign Defendant Nirav Deepak Modi's
                      Time To Respond To The Complaint [Adv. No. 19-1102, Dkt. 10]

                   C. Mihir Bhansali’s Memorandum of Law in Support of Motion to Dismiss [Adv.
                      No. 19-1102, Dkt. 17]

                   D. Ajay Gandhi’s Memorandum of Law in Support of Motion to Dismiss [Adv.
                      No. 19-1102, Dkt. 21]

                   E. June 3, 2019 Letter to Court Concerning Service on Nirav Modi [Adv. No. 19-
                      1002, Dkt. 24]

                  Status: This matter is going forward.

       8.      DEFAULT JUDGMENT MOTION  LEVIN V. MODI, ET AL., ADV. PROC.
               NO. 19-1103

                  Chapter 11 Trustee’s Motion for Entry of Default Judgment Against Defendants
                   Deepak Modi, Purvi Mehta, Mihir Bhansali, Firestar Holdings Limited, Synergies
                   Corporation, AVD Trading, Inc., Nirav Modi, Inc., Firestar Diamond International,
                   Inc., and Firestar Group, Inc. [Adv. No. 19-1103, Dkt. 40]

                  Responses Received: None.

                  Status: This matter is going forward.

 Dated: August 19, 2019                      Respectfully submitted,
        New York, New York
                                             JENNER & BLOCK LLP

                                             By: /s/ Marc Hankin
                                             Marc Hankin
                                             Carl Wedoff



                                                 3
18-10509-shl   Doc 1015   Filed 08/19/19     Entered 08/19/19 10:58:42      Main Document
                                           Pg 4 of 4


                                       919 Third Avenue
                                       New York, New York 10022
                                       (212) 891-1600
                                       mhankin@jenner.com
                                       cwedoff@jenner.com

                                       Angela Allen (admitted pro hac vice)
                                       353 North Clark Street
                                       Chicago, Illinois 60654
                                       (312) 222-9350
                                       aallen@jenner.com

                                       Counsel for the Chapter 11 Trustee




                                             4
